     Case 2:20-cv-05688-BMC Document 18 Filed 03/19/21 Page 1 of 2 PageID #: 69




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
                                                                  :
    DR. DAVID SIMAI,                                              :   ORDER
                                                                  :
                                          Plaintiff,              :   20-cv-5688 (BMC)
                                                                  :
                           - against -                            :
                                                                  :
    PHOENIX EMERGENCY MEDICAL                                     :
    SUPPLY, LLC, and JOHN DOES 1-10,                              :
                                                                  :
                                         Defendants.              :
                                                                  :
    -----------------------------------------------------------   X

COGAN, District Judge.

           I deem plaintiff’s response to this Court’s Order to Show Cause of March 12, 2021 to

constitute his late motion for a default judgment. Based on the proof of service that plaintiff

filed, the Clerk entered defendant’s default on February 22, 2021 pursuant to Federal Rule of

Civil Procedure 55(a). 1

           The complaint, the factual allegations of which are deemed true on this motion for a

default judgment, see, e.g., Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d

155, 158 (2d Cir. 1992), alleges that defendant sent eight advertisements by facsimile machine to

plaintiff without plaintiff’s authorization or consent. Plaintiff seeks statutory damages of $500

for each fax under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227(b)(3)(B),

and enhanced statutory damages of an additional $1,000 per fax under TCPA § 227(b)(3) based

on defendant’s willful and knowing violation of the statute. Defendant’s default is sufficient to



1
  The reference to “defendant” is to Phoenix Emergency Medical Supply, LLC. Plaintiff has not identified any of
the John Doe defendants and they are dismissed.
 Case 2:20-cv-05688-BMC Document 18 Filed 03/19/21 Page 2 of 2 PageID #: 70




establish the element of willfulness. See Haley v. Hughes Network Sys., LLC, No. 12-cv-1079,

2013 WL 5937007, at *2 (W.D.N.Y. Nov. 1, 2013). Plaintiff has supplied additional evidence of

willfulness by representing that he has attempted to contact defendant in connection with this

case but defendant has failed to respond, appears to be out of business, and has left no means of

making further contact.

       The motion for default judgment is therefore granted. The Clerk is directed to enter

judgment in favor of plaintiff and against defendant in the amount of $12,000.

SO ORDERED.
                                         Digitally signed by
                                         Brian    M. Cogan
                                          ______________________________________
                                                               U.S.D.J.

Dated: Brooklyn, New York
       March 19, 2021




                                                2
